Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, 17, 22, 25 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2020/0314908; hereinafter Hwang).

Regarding claim 1, Hwang shows a method (Figure 13 shows a random access method.), comprising: 
receiving a resource allocation message indicative of a plurality of resource groups allocated for a signal (Figure 13; Par. 0136, 0139, 0161-0162; noted an eNB broadcasts information (e.g., time resource (set) and/or frequency resource (set) and/or preamble index (set) and/or Msg3 transport channel, etc.) for transmitting an RACH signal for a corresponding cell through SIB and the like.  Different UEs can select a frequency resource randomly in transmitting an RACH signal and map a preamble 1 and a preamble 2 using another frequency resource designated as a match by a higher layer in advance.); and 
transmitting the signal using a portion of the plurality of resource groups (Figure 13; Par. 0136, 0139, 0163; noted a UE transmits an RACH signal to the eNB in Step 1 of FIG. 13. The RACH signal may be transmitted with reference to DL synchronization (e.g., assuming a TA value as 0). The RACH signal may be configured with a preamble transmission (Tx) part for UL synchronization estimation and a data transmission (Tx) part for additional information transmission.), 
wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least a first hopping path that is associated with a first plurality of increasing frequency spacings and a second hopping path that is associated with a second plurality of decreasing frequency spacings (Par. 0090-0091, 0135-0136, 0139; noted in proportion to a corresponding subcarrier spacing increase/decrease, a subcarrier spacing for PRACH may increase/decrease. For the preamble 1 and the preamble 2, information on a subcarrier spacing and a preamble sequence, e.g., a root index and/or a CS unit and/or a high speed flag and/or a sequence index and the like may be configured equally or independently.), 
wherein the first hopping path and the second hopping path are used by two different resource groups, respectively (Par. 0139; noted a preamble is transmitted at (f1, f2) or (f3, f4).  Herein, (f1, f2) and (f3, f4) are considered as two different resource groups.). 
Regarding claim 2, Hwang shows wherein the signal comprises a Physical Random Access Channel signal (Par. 0091, noted PRACH preamble transmission.). 
Regarding claim 3, Hwang shows wherein each of the plurality of resource groups comprises one or more symbols (Figure 5). 
Regarding claim 4, Hwang shows wherein each of the one or more symbols contains a sequence value selected from one of a plurality of pre-defined sequences (Par. 0042, 0089; noted the UE may transmit a specific sequence through a physical random access channel (PRACH) as a preamble.). 
Regarding claim 5, Hwang shows wherein each of the plurality of pre-defined sequences has a sequence length equal to a number of resource groups in a corresponding set of resource groups (Par. 0100; noted if a subcarrier spacing for an RACH preamble is set equal to that of another UL transport channel, a maximum CP length for PRACH may include the reciprocal of a subcarrier spacing, i.e., a value resulting from excluding a CP length from a data symbol duration. Considering that a reference time unit such as a slot, a subframe or a beam sweeping unit is changed according to a subcarrier spacing, the number of symbols that can enter a reference time unit except CP may be limited to total N (e.g., 15) that is a specific value.). 
Regarding claim 6, Hwang shows wherein respective values of the first plurality of increasing frequency spacings and the second plurality of decreasing frequency spacings are equal to each other (Par. 0135; noted for the preamble 1 and the preamble 2, information on a subcarrier spacing and a preamble sequence, e.g., a root index and/or a CS unit and/or a high speed flag and/or a sequence index and the like may be configured equally or independently.). 
Regarding claim 7, Hwang shows a third hopping path that is associated with a third plurality of increasing frequency spacings and a fourth hopping path that is associated with a fourth plurality of decreasing frequency spacings (Par. 0134; noted a rate or range occupied by each of a preamble transmission part (preamble 1) and a data part (preamble 2) are just exemplary. In case that the data part has a relatively large area, and vice versa, it can be obviously extended from the idea of the present invention. And, the sequence between a preamble transmission and a data part transmission can be changed obviously.). 
Regarding claim 9, Hwang shows a method (Figure 13 shows a random access method.), comprising: 
transmitting a resource allocation message indicating a plurality of resource groups allocated for a signal (Figure 13; Par. 0136, 0139, 0161-0162; noted an eNB broadcasts information (e.g., time resource (set) and/or frequency resource (set) and/or preamble index (set) and/or Msg3 transport channel, etc.) for transmitting an RACH signal for a corresponding cell through SIB and the like.  Different UEs can select a frequency resource randomly in transmitting an RACH signal and map a preamble 1 and a preamble 2 using another frequency resource designated as a match by a higher layer in advance.), 
wherein, in a frequency domain, at least a portion of the plurality of resource groups presents a hopping pattern comprising at least a first hopping path that is associated with a first plurality of increasing frequency spacings and a second hopping path that is associated with a second plurality of decreasing frequency spacings (Par. 0090-0091, 0135-0136, 0139; noted in proportion to a corresponding subcarrier spacing increase/decrease, a subcarrier spacing for PRACH may increase/decrease. For the preamble 1 and the preamble 2, information on a subcarrier spacing and a preamble sequence, e.g., a root index and/or a CS unit and/or a high speed flag and/or a sequence index and the like may be configured equally or independently.), 
wherein the first hopping path and the second hopping path are used by two different resource groups, respectively (Par. 0139; noted a preamble is transmitted at (f1, f2) or (f3, f4).  Herein, (f1, f2) and (f3, f4) are considered as two different resource groups.). 
Regarding claims 10, 11, 12, 13, 14 and 15, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4, 5, 6 and 7, respectively.
Regarding claim 17, Hwang shows a communication node (Figures 13-14 shows a random access method performed in part by a UE.), comprising: 
a receiver (Figures 13-14; noted UE includes a receiver.) configured to receive a resource allocation message indicative of a plurality of resource groups allocated for a signal (Figure 13; Par. 0136, 0139, 0161-0162; noted an eNB broadcasts information (e.g., time resource (set) and/or frequency resource (set) and/or preamble index (set) and/or Msg3 transport channel, etc.) for transmitting an RACH signal for a corresponding cell through SIB and the like.  Different UEs can select a frequency resource randomly in transmitting an RACH signal and map a preamble 1 and a preamble 2 using another frequency resource designated as a match by a higher layer in advance.); and 
a transmitter (Figures 13-14; noted UE includes a transmitter.) configured to transmit the signal using a portion of the plurality of resource groups (Figure 13; Par. 0136, 0139, 0163; noted a UE transmits an RACH signal to the eNB in Step 1 of FIG. 13. The RACH signal may be transmitted with reference to DL synchronization (e.g., assuming a TA value as 0). The RACH signal may be configured with a preamble transmission (Tx) part for UL synchronization estimation and a data transmission (Tx) part for additional information transmission.), 
wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least a first hopping path that is associated with a first plurality of increasing frequency spacings and a second hopping path that is associated with a second plurality of decreasing frequency spacings (Par. 0090-0091, 0135-0136, 0139; noted in proportion to a corresponding subcarrier spacing increase/decrease, a subcarrier spacing for PRACH may increase/decrease. For the preamble 1 and the preamble 2, information on a subcarrier spacing and a preamble sequence, e.g., a root index and/or a CS unit and/or a high speed flag and/or a sequence index and the like may be configured equally or independently.), 
wherein the first hopping path and the second hopping path are used by two different resource groups, respectively (Par. 0139; noted a preamble is transmitted at (f1, f2) or (f3, f4).  Herein, (f1, f2) and (f3, f4) are considered as two different resource groups.). 
Regarding claim 22, this claim is rejected based on the same reasoning as presented in the rejection of claim 6. 
Regarding claim 25, Hwang shows a communication node (Figures 13-14 shows a random access method performed in part by an eNB.), comprising: 
a transmitter (Figures 13-14; noted eNB includes a transmitter.) configured to transmit a resource allocation message indicating a plurality of resource groups allocated for a signal (Figure 13; Par. 0136, 0139, 0161-0162; noted an eNB broadcasts information (e.g., time resource (set) and/or frequency resource (set) and/or preamble index (set) and/or Msg3 transport channel, etc.) for transmitting an RACH signal for a corresponding cell through SIB and the like.  Different UEs can select a frequency resource randomly in transmitting an RACH signal and map a preamble 1 and a preamble 2 using another frequency resource designated as a match by a higher layer in advance.), 
wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least a first hopping path that is associated with a first plurality of increasing frequency spacings and a second hopping path that is associated with a second plurality of decreasing frequency spacings (Par. 0090-0091, 0135-0136, 0139; noted in proportion to a corresponding subcarrier spacing increase/decrease, a subcarrier spacing for PRACH may increase/decrease. For the preamble 1 and the preamble 2, information on a subcarrier spacing and a preamble sequence, e.g., a root index and/or a CS unit and/or a high speed flag and/or a sequence index and the like may be configured equally or independently.), 
wherein the first hopping path and the second hopping path are used by two different resource groups, respectively (Par. 0139; noted a preamble is transmitted at (f1, f2) or (f3, f4).  Herein, (f1, f2) and (f3, f4) are considered as two different resource groups.). 
Regarding claim 30, this claim is rejected based on the same reasoning as presented in the rejection of claim 6. 

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 and 16 recite a specific embodiment of the claimed invention that is not taught by Hwang or any other prior art reference cited in this action.  
Examiner submits that the allowable subject matter indicated in claims 8 and 16 is based on an examination wherein the claim limitations listed in each of the claims were not taken alone but was based in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190349985 A1 - related to random access procedures in an Internet of Things (IoT) supporting machine-type-communication (MTC) devices.
US 20190280734 A1 - relates to a wireless communication system, and more particularly to, methods for transmitting and receiving a physical uplink control channel between a terminal and a base station in a wireless communication system and apparatuses for supporting the same.
US 20190159230 A1 - relates to a wireless communication system, and more particularly, to methods and devices for transmitting/receiving downlink signals.
US 20190089563 A1 - relates to the technical field of wireless communications, and particularly to radio nodes, methods, computer programs and computer program products for prefixing of OFDM symbols to support variable subframe length.
US 20190037607 A1 - relates to wireless communication, and more particularly, to a method of performing a random access procedure, and a device using the method.
US 20190007152 A1 - relates to wireless communications, and more particularly, to a method and apparatus for performing mini-subframe based alignment for a new radio access technology (NR) in a wireless communication system.
US 20180020441 A1 – relates to collaborative transmission in a wireless communication system.
US 20170332404 A1 - relate to wireless communications and more specifically to transmission resource management for ordered physical random access channel (PRACH) signals.
US 20170223743 A1 - Frequency Hopping for Random Access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413